       Case 20-24624               Doc 6         Filed 08/06/20 Entered 08/06/20 22:33:48                            Desc Imaged
                                                 Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Myron Ray Anderson                                        Social Security number or ITIN           xxx−xx−4734
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2              Jeanine Ann Anderson                                      Social Security number or ITIN           xxx−xx−9624
(Spouse, if filing)
                      First Name   Middle Name   Last Name                      EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court          District of Utah
                                            Date case filed for chapter 7: 7/30/20
Case number: 20−24624 RKM
Official Form 309A (For Individuals or Joint Debtors) (12/15)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and
trustees, including information about the meeting of creditors and deadlines. Read
all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status
information is available at no charge through "Simple Case Lookup" on the court's website (www.utb.uscourts.gov) or by calling
the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                            About Debtor 1:                                          About Debtor 2:

1.      Debtor's full name                  Myron Ray Anderson                                       Jeanine Ann Anderson

2.      All other names used in the                                                                  aka Jeanine Ann Richie
        last 8 years

3.     Address                             71 East 700 North                                         71 East 700 North
                                           Orem, UT 84059                                            Orem, UT 84059

4.     Debtor's attorney                   Dane L. Hines                                            Contact phone (801) 379−0300
                                           Law Offices of Dane L Hines,LLC
       Name and address                    245 North University Avenue                              Email: budgetbankruptcyutah@gmail.com
                                           Provo, UT 84601

5.     Bankruptcy trustee                  Philip G. Jones tr                                       Contact phone (801) 358−7968
                                           1215 South Main Street
       Name and address                    Orem, UT 84058                                           Email: trustee@theo7.com
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Date Generated: 8/4/20                                                                                         For more information, see page 2 >
       Case 20-24624                   Doc 6      Filed 08/06/20 Entered 08/06/20 22:33:48                                    Desc Imaged
                                                  Certificate of Notice Page 2 of 5
Debtor Myron Ray Anderson and Jeanine Ann Anderson                                                                            Case number 20−24624

6. Bankruptcy clerk's office                    United States Bankruptcy Court                                  Hours open: 8:00 AM to 4:30 PM,
                                                District of Utah                                                Monday − Friday
    Documents in this case may be filed at this 350 South Main #301
    address. You may inspect all records filed Salt Lake City, UT 84101                                         Contact phone: (801) 524−6687
    in this case at this office or online at
    www.pacer.gov.
                                                                                                                Website: www.utb.uscourts.gov
                                                 Clerk of Court: David A. Sime

7. Meeting of creditors                          The meeting may be continued or adjourned to a                 Meeting to be held on:
                                                 later date.                                                    August 26, 2020 at 11:30 AM
    Debtors must attend the meeting to be
    questioned under oath. In a joint case,      All individual debtor(s) must provide picture
    both spouses must attend. Creditors may      identification and proof of social security number Location:
    attend, but are not required to do so.
                                                 to the trustee at the meeting of creditors. Failure Dial: (877) 991−2540 Ten Min
                                                 to do so may result in your case being dismissed. Before Mtg, Participant Code:
                                                                                                     1365512, By Teleconference (See
                                                                                                     Attached Notice for Instructions)

8. Presumption of abuse                          The presumption of abuse does not arise.

                                                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                                 U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                   Filing deadline:
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:                                                   10/26/20
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).



                                                 Deadline to object to exemptions:                              Filing deadline:
                                                 The law permits debtors to keep certain property as            30 days after the
                                                 exempt. If you believe that the law does not authorize an
                                                                                                                conclusion of the
                                                 exemption claimed, you may file an objection.
                                                                                                                meeting of creditors

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                              page 2
     Case 20-24624         Doc 6     Filed 08/06/20 Entered 08/06/20 22:33:48                    Desc Imaged
                                     Certificate of Notice Page 3 of 5
                         IMPORTANT
      READ THIS WELL BEFORE YOUR MEETING OF CREDITORS

In an effort to contain the spread of Covid−19, until further notice, all Chapter 7, 11 and 12 meetings of
creditors will be conducted by telephone. Debtors, attorneys, creditors, and others CANNOT APPEAR IN
PERSON.

To participate in the meeting of creditors scheduled in this case, 10 minutes before the scheduled time, call the
toll−free number listed in the 341 notice and use the participant code. Do not call any earlier than 10 minutes
before your scheduled meeting of creditors.


  o You must use a touch−tone phone.
  o Dial the call−in number and then enter the participant passcode, which consists of 7 numbers and is followed by
    a # sign.
  o Use a landline phone and not a cell phone, if possible.
  o Do not use the speaker phone function.
  o Make the call from a quiet area where there is as little background noise as possible.
  o Mute your phone and do not speak until the bankruptcy trustee calls your case. (Other meetings of creditors will
    likely be in session when you call in. You will still be able to hear the trustee even when your phone is muted.)
  o Unmute your phone when the trustee calls your case so that the trustee can hear you.
  o Wait until the trustee calls your case before speaking because more than one case will be waiting on the
    conference line at any given time.
  o When speaking, identify yourself.
  o Do not put the phone on hold at any time after the call is connected.
  o If more than one person is attending the meeting of creditors from the same location, each person should use
    separate touch−tone phones, if possible.
  o Once your meeting of creditors is finished, hang up.
  o If you become disconnected before your meeting of creditors is finished, call back.
  o If you are calling in from another country, please see the additional information available at:
    https://www.mymeetings.com/audioconferencing/pdf/GlobalAccessDialingInformation.pdf


• Debtors must provide valid government identification (such as a valid Utah Driver's License) and proof of their
  social security number (such as an original social security card) to their attorney prior to the meeting of creditors
  and show their identification to their attorney via a video communication system (such as Skype or Facetime, etc.)
  during the meeting of creditors.
• During the meeting of creditors, Debtors' attorneys will: (i) confirm on the record that they have reviewed the
  debtor's identification (stating what form of identification was reviewed) and whether the name on the
  identification matches the name on the petition and whether the picture and identifying information on the
  identification matches the debtor; and (ii) confirm on the record that they have reviewed proof of the debtor's
  social security number, what form of proof of social security number was reviewed, and whether the social
  security number on it matches what was reported to the court in the debtor's bankruptcy case.
• Debtors who cannot communicate with their attorney via a video communication system and debtors who filed
  without an attorney must copy, scan, or take a picture of their identification and proof of social security number
  and mail/email/send the copies or images to their trustee no later than two days prior to the meeting of creditors.
  Copies of identification and social security cards that are sent through the mail must be mailed early enough that
  the trustee receives it at least two days before the meeting.
• Debtors should have their bankruptcy documents available during the meeting of creditors in the event there are
  questions about the information in the documents.
• The meeting of creditors will be recorded by the trustee. Any other recordings are prohibited.



                          (UNITED STATES TRUSTEE'S INSTRUCTIONS. 03/20/2020)
         Case 20-24624       Doc 6    Filed 08/06/20 Entered 08/06/20 22:33:48              Desc Imaged
                                      Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                            District of Utah
In re:                                                                                  Case No. 20-24624-RKM
Myron Ray Anderson                                                                      Chapter 7
Jeanine Ann Anderson
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 1088-2           User: jtt                    Page 1 of 2                   Date Rcvd: Aug 04, 2020
                               Form ID: 309A                Total Noticed: 45


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 06, 2020.
db/jdb         +Myron Ray Anderson,    Jeanine Ann Anderson,     71 East 700 North,    Orem, UT 84059-6564
11677952       +American Management Sv,    321 N Mall Dr Ste 102,     Saint George, UT 84790-7343
11677953       +Bonn Coll,    Po Box 150621,    Ogden, UT 84415-0621
11677954       +Carbon Medical,    305 Center St.,    East Carbon, UT 84520-7726
11677956       +Constantino Law Office, P.C.,     8537 South Redwood Road, Suite D,     West Jordan, UT 84088-4806
11677959       +Delta City Public Works & Utlities,     640 W 4th St,    Delta, CO 81416-1535
11677964       +Family Pawn,    1055 W Red Cliffs Dr,    Washington, UT 84780-2543
11677966        Intermountain Healthcare Patient,     Financial Services,    PO Box 410400,
                 Salt Lake City, UT 84141-0400
11677967        Intermountain Medical Group,     PO Box 34578,    Seattle, WA 98124-1578
11677969       +Jordan Lee,    71 South 930 East,    American Fork, UT 84003-2389
11677970       +Little Harvard Academy,    188 E 300 S Unit C,     Saint George, UT 84770-4427
11677971       +Michael A. Harrison,    Collections Office,     211 South 200 East,    Price, UT 84501-3016
11677973       +National Ser,    Po Box 747,    Bothell, WA 98041-0747
11677974       +Nevada West Financial/,    6767 W Tropicana Ave,     Las Vegas, NV 89103-4754
11677986      ++PACIFICORP,    ATTN BANKRUPTCY,    PO BOX 25308,    SALT LAKE CITY UT 84125-0308
               (address filed with court: Rocky Mountain Power,       1008 NE 9th Ave,    Portland, OR 97256)
11677975       +Paramount Recovery Sys,    7524 Bosque Blvd,     Waco, TX 76712-3772
11677976       +Pawn Plus,    70 E 200 N Ste 4,    Cedar City, UT 84720-2690
11677977       +Pawn Plus Half Off Title Loans,     875 W Red Cliffs Dr #13,    Washington, UT 84780-1586
11677978       +Pinnacle Anesthesia Associates,     1954 E. Fort Union Blvd ste.# 105,
                 Salt Lake City, UT 84121-6891
11677979       +Possible Financial Inc,    500 Yale Ave. N,     Seattle, WA 98109-5680
11677980       +Precision Medic,    Po Box 150621,    Ogden, UT 84415-0621
11677982       +Professional Collectio,    211 S 200 East,     Price, UT 84501-3016
11677983       +Professional Collections,     211 S 200 E #1,    Price, UT 84501-3016
11677962      ++QUESTAR GAS COMPANY DBA DOMINION ENERGY UT,      ATTN BANKRUPTCY DNR 132,    PO BOX 3194,
                 SALT LAKE CITY UT 84110-3194
               (address filed with court: Dominion Energy,       PO Box 45841,   Salt Lake City, UT 84139-0001)
11677985        Questar Gas,    PO Box 45360,    Salt Lake City, UT 84145-0360
11677990      #+Utah County,    100 East Center Street,    Provo, UT 84606-3106
11677993        Utah Valley Emergency Physicians Inc,     PO Box 26974,    Salt Lake City, UT 84126-0974
11677992       #Utah Valley Emergency Physicians Inc,     PO Box 808,    Grand Rapids, MI 49518-0808

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: budgetbankruptcyutah@gmail.com Aug 05 2020 04:14:23        Dane L. Hines,
                 Law Offices of Dane L Hines,LLC,    245 North University Avenue,    Provo, UT 84601
tr             +EDI: FPGJONES.COM Aug 05 2020 07:43:00      Philip G. Jones tr,    1215 South Main Street,
                 Orem, UT 84058-6849
11677955       +E-mail/Text: docimaging.nsvssc@parallon.com Aug 05 2020 04:14:55        Castleview Hospital,
                 300 North Hospital Drive,    Price, UT 84501-4200
11677957       +EDI: CCS.COM Aug 05 2020 07:43:00      Credit Coll,    Po Box 607,   Norwood, MA 02062-0607
11677958       +EDI: CCS.COM Aug 05 2020 07:43:00      Credit Collection Services,    725 Canton STreet,
                 Norwood, MA 02062-2679
11677960       +EDI: NAVIENTFKASMDOE.COM Aug 05 2020 07:43:00       Dept Of Ed/navient,    Po Box 9635,
                 Wilkes Barre, PA 18773-9635
11677961       +EDI: DISCOVER.COM Aug 05 2020 07:43:00      Discover Fin Svcs Llc,    Pob 15316,
                 Wilmington, DE 19850-5316
11677965       +EDI: IIC9.COM Aug 05 2020 07:43:00      I.c. System, Inc,    Po Box 64378,
                 Saint Paul, MN 55164-0378
11677968        EDI: IRS.COM Aug 05 2020 07:43:00      Internal Revenue Service,
                 Centralized Insolvency Operation,    PO Box 7346,    Philadelphia, PA 19101-7346
11677972       +E-mail/Text: wendy@mountainlandcollections.com Aug 05 2020 04:15:50        Mtn Land Col,
                 Po Box 1280,   American Fork, UT 84003-6280
11677981       +E-mail/Text: medbill911@gmail.com Aug 05 2020 04:15:39       Precision Medical Management,
                 251 West SR 198 #2,    PO Box 913,   Salem, UT 84653-0913
11677984       +E-mail/Text: ecfbankruptcy@progleasing.com Aug 05 2020 04:15:23       Progressive,
                 11629 S 700 E,   Draper, UT 84020-8399
11677987        EDI: USBANKARS.COM Aug 05 2020 07:43:00      U.S. Bank,    POB 5227,    Cincinnati, OH 45202-5227
11677988        E-mail/Text: collections@healthcare.utah.edu Aug 05 2020 04:16:03
                 University of Utah Health Care,    127 South 500 East, Suite 500,
                 Salt Lake City, UT 84102-1959
11677989       +E-mail/Text: bankruptcy@utbrs.com Aug 05 2020 04:15:27       Utah Billing & Recover,
                 3480 Washington Blvd Ste,    Ogden, UT 84401-4150
11677991       +EDI: UTAHTAXCOMM.COM Aug 05 2020 07:43:00      Utah State Tax Bankruptcy Unit,
                 210 North 1950 West,    Salt Lake City, UT 84134-9000
11677963       +E-mail/Text: bhess@emerytelcom.com Aug 05 2020 04:15:10       emery telecom,    625 East 1st North,
                 Price, UT 84501-2639
                                                                                               TOTAL: 17

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0
           Case 20-24624            Doc 6      Filed 08/06/20 Entered 08/06/20 22:33:48                         Desc Imaged
                                               Certificate of Notice Page 5 of 5


District/off: 1088-2                  User: jtt                          Page 2 of 2                          Date Rcvd: Aug 04, 2020
                                      Form ID: 309A                      Total Noticed: 45


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 06, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 30, 2020 at the address(es) listed below:
              Dane L. Hines   on behalf of Debtor Myron Ray Anderson budgetbankruptcyutah@gmail.com,
               hinesdr68395@notify.bestcase.com
              Dane L. Hines   on behalf of Joint Debtor Jeanine Ann Anderson budgetbankruptcyutah@gmail.com,
               hinesdr68395@notify.bestcase.com
              Philip G. Jones tr    trustee@theo7.com, pjones@ecf.epiqsystems.com;pgj@trustesolutions.net
              United States Trustee    USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 4
